DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JOCELIN AMISIAL,
                            Appellant,

                                   v.

   DEPARTMENT OF REVENUE CHILD SUPPORT ENFORCEMENT
                and LOURDINE BEAUPLAN,
                       Appellees.

                             No. 4D20-2621

                         [December 22, 2021]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case Nos. 06550023934AO and
CSE 2000482402.

  Elaine L. Thompson, Brandon, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.